Title: From Alexander Hamilton to Major General Nathanael Greene, [21 January 1780]
From: Hamilton, Alexander
To: Greene, Nathanael



[Morristown, New Jersey, January 21, 1780]
Sir,

It is found necessary to send surgeons with the detachments on the lines, and they must have horses to convey their Chirurgical apparatus. Will it be most convenient to get them from you by special application or to obtain them from the Brigades? This question the General orders me to make.
Yr. very humble serv
Alex Hamilton   Aide DeCamp
Jany. 21. 1780.

